COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ALEJANDRO HERNANDEZ,                            §
                                                                 No. 08-19-00060-CV
                           Appellant,             §
                                                                   Appeal from the
  v.                                              §
                                                              County Court at Law No. 7
                                                  §
  ALBERTO ENRIQUE HERNANDEZ                                    of El Paso County, Texas
  AND REYNALDO AARON MORALES,                     §
                                                                (TC# 2017-CCV01809)
                           Appellees.             §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the part

of the judgment awarding attorney’s fees of $14,007.50. We therefore reverse that part of the

judgment of the court below and render judgment striking the attorney’s fees award of $14,007.50.

       The remainder of the judgment is affirmed, in accordance with the opinion of this Court.

We further order that Appellees recover from Appellant all costs, for which let execution issue.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.